241 S.W.3d 442 (2007)
Paula Lou TERRELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67437.
Missouri Court of Appeals, Western District.
December 26, 2007.
Mark A. Grothoff, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.

ORDER
Paula Terrell appeals the circuit court's judgment denying her Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).